      Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ALASKA ELECTRICAL PENSION FUND, et al.,                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      14-CV-7126 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
BANK OF AMERICA, CORPORATION, et al.,                                  :       AND ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this long-lasting and complex class action, institutional investors alleged that many of

the world’s largest banks illegally manipulated the U.S. Dollar ISDAfix (“ISDAfix”), a

benchmark interest rate incorporated into a broad range of financial derivatives. See generally

Alaska Elec. Pension Fund v. Bank of Am. Corp., 175 F. Supp. 3d 44 (S.D.N.Y. 2016). After

more than three years of litigation, Plaintiffs reached settlements with each Defendant, all of

which were approved by the Court, along with proposed plans of distribution. See ECF Nos.

648-57, 738. Pursuant to the Court’s Orders, the claims administrator, Epiq Systems, Inc.

(“Epiq”), published notice of the settlements and received and reviewed individual claims. ECF

No. 748 (“First Borges Decl.”), ¶¶ 4-33. Class Counsel now moves for Court approval to make

distributions of net settlement funds to claimants with valid claims. ECF No. 746. Only one

claimant — Fortinbras Asset Management GmbH f/k/a Prospero Beteiligungsverwaltung GmbH

(“Fortinbras”) — has filed an objection, on the ground that Epiq wrongfully rejected certain of

its claims. See ECF No. 753 (“Fortinbras Obj.”). For the reasons described here, Lead

Counsel’s motion is granted and Fortinbras’s objection is overruled.
      Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 2 of 8



                     THE PROPOSED DISTRIBUTION FRAMEWORK

       Rule 23(e) of the Federal Rules of Civil Procedure “mandates that courts oversee the

distribution of class settlement funds.” In re Citigroup Inc. Sec. Litig., Nos. 09-MD-2070 (SHS),

07-CV-9901 (SHS), 2014 WL 7399039, at *1 (S.D.N.Y. Dec. 29, 2014). In carrying out that

mandate, “district court[s] ha[ve] broad supervisory powers with respect to the administration

and allocation of settlement funds.” In re Holocaust Victim Assets Litig., 413 F.3d 183, 185 (2d

Cir. 2005) (per curiam). As in other contexts, courts must exercise such powers to ensure that

“the best interests of the class as a whole” are safeguarded. In re Agent Orange Prod. Liab.

Litig., 818 F.2d 179, 182 (2d Cir. 1987); Zients v. LaMorte, 459 F.2d 628, 630 (2d Cir. 1972)

(“Until the fund created by the settlement is actually distributed, the court retains its traditional

equity powers . . . to protect unnamed, but interested persons.”).

       Upon review of Class Counsel’s motion papers, the Court is satisfied that the proposed

distribution framework — to which no one objects — is fair and reasonable. First, the record

makes plain that the notice and claim review process was diligently and effectively completed.

Following the settlements, Epiq distributed more than 59,000 notice packets to potential class

members advising them of the settlement. ECF No. 602, at 24 n.15. Epiq ultimately received

more than 31,000 claims before the filing deadlines set by the settlements. First Borges Decl.

¶ 30. Of those claims, Epiq determined that 2,369 should be rejected in full and that 28,750 are

eligible for payment. See id. ¶¶ 31-33. Epiq valued 23,413 of those claims at equal to or less

than $100; of the remaining authorized claimants, 5,124 are eligible to receive payments

averaging $64,897.32 total from both settlement funds, and 213 are eligible to receive payments

averaging $6,289.21 from the later settlement fund only. See id. ¶¶ 38-39.




                                                   2
      Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 3 of 8



       Class Counsel proposes multiple rounds of distributions to claimants with valid claims.

In the initial distribution, claimants with valid claims equal to or less than $100 in value would

receive an “alternative minimum payment” of $100 in order to “preserve the value of the

Settlement Funds” by incentivizing claimants to cash their checks, which reduces the costs

incurred by the claims administrator. ECF No. 747 (“Class Mem.”), at 5-6. The other claimants

with valid claims would receive, in the first instance, pro rata distributions of 92% of the balance

of the settlement funds — that is, after the alternative minimum payments (which total less than

1% of the funds) are deducted. Id. at 6-7. The remaining 8% of the settlements would be held in

reserve “to address any contingencies that may arise with respect to” the initial distribution or to

pay costs incurred in the administration of the settlement funds, as later authorized by the Court.

Id. at 7. If any funds remained after such costs were deducted, they would be distributed to

claimants unless Epiq and Class Counsel determine that further distribution would not be cost-

effective, in which case Class Counsel would seek the Court’s permission to approve a final

distribution to a non-profit organization. Id. at 8.

       As noted, there are no objections to this plan or to the manner in which the settlements

have been administered. Upon review of Class Counsel’s submissions, the Court finds that this

is for good reason: Because the proposed distributions are in the best interests of the class. First,

as others have noted, “[c]laimants who are entitled to receive only small settlement amounts . . .

are less likely to cash their checks,” which “impose[s] additional costs on the settlement fund” —

namely, costs incurred with contacting such claimants and urging them to cash their checks and

reallocating unclaimed funds to other class members in additional distributions. In re Glob.

Crossing Sec. & ERISA Litig., 225 F.R.D. 436, 463 (S.D.N.Y. 2004). Rather than precluding

such claimants’ recovery, as other settlements have done, see, e.g., id., Class Counsel proposes to




                                                  3
      Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 4 of 8



award $100 to all claimants whose claims are worth that amount or less. Class Mem. 5-6. This

serves the interests of the class by balancing the right of all class members to recover while

simultaneously minimizing administrative costs and reducing other class members’ payments by,

at most, a de minimis amount. Second, holding funds in reserve is a reasonable precaution for

contingencies and costs that may arise later. See, e.g., In re Citigroup Inc. Sec. Litig., 2014 WL

7399039, at *1. Moreover, unless the Court approves a request by Class Counsel to do

otherwise, the reserve will be distributed to valid claimants later; thus, neither the fact nor the

size of the reserve provides a basis to withhold approval. Finally, courts routinely approve cy

pres awards to non-profit organizations when distributions to the class would not be feasible.

See, e.g., In re Citigroup Inc. Sec. Litig., 199 F. Supp. 3d 845, 848 (S.D.N.Y. 2016) (“[C]y pres

designations should be made only when it is not feasible to make further distributions to class

members.” (internal quotation marks omitted)). Moreover, whether or to what extent such an

award may be appropriate here is an issue for another day.

       In short, the general framework of Class Counsel’s proposed distributions is fair and

reasonable, and the Court thus grants Class Counsel’s motion for approval.

                                 FORTINBRAS’S OBJECTION

       That leaves only the objection filed by Fortinbras — which is not to the distribution plan,

but instead to Epiq’s rejection of certain of its claims. Notably, despite the fact that 31,119

claims were submitted, Fortinbras is the only claimant that has challenged Epiq’s determinations.

Fortinbras complains that Class Counsel’s proposal improperly excludes from distribution

certain claims relating to alleged trades of interest rate swaps that incorporated the ISDAfix rate.

See Fortinbras Obj. 8-11. Class Counsel, for their part, agrees with Epiq’s conclusion —

following a year-long audit — that the disputed claims should be excluded because Fortinbras




                                                  4
     Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 5 of 8



has not provided sufficient evidence that the trades giving rise to Fortinbras’s claims actually

occurred. See ECF No. 755 (“Reply”), at 3-6; ECF No. 759, at 1.

       Fortinbras claims that the documents it submitted to Epiq — and, now, to the Court —

demonstrate that, between June 24, 2008 and January 31, 2014, it executed trades with Credit

Suisse which had a total notional value of more than $3.3 trillion. Fortinbras Obj. 1-2, 6.

Specifically, Fortinbras claims that it engaged in six transactions with Credit Suisse every day:

long or short interest rate swaps with tenors of one year, two years, and five years, and an

unwinding of each of the previous day’s transactions. See ECF No. 754-3 (“Kolb Rep.”), at 1-2.

These transactions allegedly formed part of Fortinbras’s “Three Factor Model” strategy. See

Fortinbras Obj. 4. To establish these transactions, Fortinbras relies on several documents: (1) an

expert report drafted by Dr. Johannes Kolb, which explains the trades, see Kolb Rep.; (2) “Index

Rules,” which Fortinbras claims defines the terms of the swaps, see ECF No. 754-6 (“Index

Rules”); (3) a sample “Structured Products Termsheet,” which Fortinbras claims summarizes the

process by which the proceeds of the trades passed between Fortinbras and Credit Suisse, see

ECF No. 754-7 (“Termsheet”); (4) automated “Confirmation Emails” sent by Credit Suisse to

Fortinbras, indicating changes in position — long or short — from one day to the next, see

Fortinbras Obj. 7; and (5) a May 23, 2019 spreadsheet, sent by Credit Suisse to Fortinbras, which

described certain purported transactions, see ECF No. 761-2 (the “May Data”). Fortinbras

argues that these documents, taken together, establish that the disputed swaps actually occurred

— that is, that Fortinbras exchanged funds or re-allocated risk with Credit Suisse.

       Substantially for the reasons stated in Class Counsel’s reply, the Court disagrees.

Contrary to Fortinbras’s contention, Dr. Kolb’s report does not “provide[] independent

confirmation” that the alleged trades were actually “carried out.” See id. at 8. Instead, Dr.




                                                 5
      Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 6 of 8



Kolb’s report merely describes the “Three Factor Model” trading strategy and calculates the total

notional value of the daily trades, based on data provided by Fortinbras. Indeed, Dr. Kolb’s

report is premised on the assumption that the data provided describes real, not hypothetical,

transactions. See Kolb Rep. 5 (noting that Dr. Kolb “was not able to verify the information

obtained as it is proprietary to Fortinbras”). As Fortinbras itself concedes, see ECF No. 760 at 2,

the Index Rules also fail to confirm that the transactions actually occurred. Instead, they merely

explain how the Index is calculated and how it depends on the Three Factor Model. Nothing in

the Index Rules suggests that Fortinbras engages in transactions with Credit Suisse. Although

the Index Rules suggest that Credit Suisse could use the Index in financial products it offers, the

Index Rules reference no real transactions. See, e.g., Index Rules at 10 (“This document is not to

be used or considered as an offer or solicitation to buy or subscribe for . . . financial products [to

which the TFMI Index is linked].”). Instead, the Index Rules explain the Three Factor Model,

define terms, and describe how the Index is calculated. Indeed, the terminology used suggests

that Fortinbras, as “Index Advisor,” see Index Rules at 2, merely assisted Credit Suisse, the

“Index Sponsor,” see id., in calculating, using a proprietary model owned by Fortinbras, an index

that could be incorporated into financial products offered by Credit Suisse to other investors. See

Index Rules at 9-10 (“[Credit Suisse] or its affiliates may offer securities or other financial

products . . . the return on which is linked to the performance of the Index.”).

       Next, the Termsheet is related to such a financial product, but nowhere does it suggest

that Fortinbras itself purchased that product. The Termsheet states only that Fortinbras is the

“Index Advisor” to the “Underlying/Reference Index.” Termsheet at 1. The Confirmation

Emails, in turn, confirm only that Fortinbras transmitted to Credit Suisse the position that

Fortinbras’s proprietary algorithm produced each day, which are inputs into the Index; they do




                                                  6
      Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 7 of 8



not confirm actual transactions. See Fortinbras Obj. 5-7; see also Index Rules 2-3 (“[Fortinbras]

communicates the positions to the Index Calculation Agent [a division of Credit Suisse] who

then uses these signals for the calculation of the Index . . . .”). Finally, Fortinbras itself concedes

that the transactions described in the May Data are “not the Fortinbras Swaps traded by the

Fortinbras Fund.” Fortinbras Obj. 11. Notably, Fortinbras submits none of the documents one

would expect to see in the event of real transactions, such as bank confirmations of individual

trades, bank transaction reports or statements, trading venue transaction reports or statements,

prime broker reports or statements, custodian reports or statements, or daily or monthly account

statements. See ECF Nos. 512-3, at 5; ECF No. 692, at 24.

        In short, the Court concludes that Epiq properly rejected Fortinbras’s disputed claims

because Fortinbras failed to prove that it engaged in real transactions. Fortinbras seeks to justify

this lack of evidence by asserting that it had agreed with Credit Suisse to create only “minimal

documentation” because each trade would be “unwound one business day after being opened.”

Fortinbras Obj. 5. But, putting aside the improbability that Credit Suisse and Fortinbras would

engage in transactions totaling more than $3 trillion in notional value based on such paltry

documentation, Fortinbras’s assertion undermines, rather than salvages, its claims. One risk of

creating so little documentation is that, if the existence or validity of a trade is later questioned,

the parties to the transaction would be hard-pressed to prove it. The documents provided here

suggest only that Fortinbras assisted in the calculation of an index to which other financial

products were linked. No evidence suggests, let alone proves, that Fortinbras purchased any of

those products — a conclusion that is reinforced by the fact that Credit Suisse searched its

records and was “unable to identify any transactions with Fortinbras . . . during the relevant




                                                   7
     Case 1:14-cv-07126-JMF-OTW Document 764 Filed 02/26/20 Page 8 of 8



period.” ECF No. 756-3. Accordingly, the Court holds that Epiq and Class Counsel did not err

in finding the disputed claims invalid and excluding them from the proposed distribution.

                                        CONCLUSION

       For the reasons stated above, Class Counsel’s motion to approve the distribution of net

settlement funds in the manner described in their supporting papers is GRANTED and

Fortinbras’s objection is OVERRULED. Consistent with those rulings, the Court has signed,

and will docket, Class Counsel’s proposed order approving the distribution plan.

       The Clerk of Court is directed to terminate ECF No. 746.


       SO ORDERED.

Dated: February 26, 2020                           __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                         United States District Judge




                                               8
